Citation Nr: 0123211	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
February 1965 to August 1969, including service in the 
Republic of Vietnam.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) which increased the evaluation of PTSD from 30 to 
50 percent.  The veteran asserts in a June 2001 notice of 
disagreement (NOD) that a higher rating is warranted.

The veteran has repeatedly asserted that his PTSD renders him 
unemployable.  (See, e.g., VA Form 9, received Aug. 2, 2001.)  
His statements must be considered competent as to the issue 
of employability, though not necessarily any link to PTSD.  
Cf. Justus v. Principi, 3 Vet. App. 510, 513 (1992) (lay 
testimony is presumed credible and can only be rejected if 
the facts are outside the scope of the teller's competence or 
inherently false).  The U.S. Court of Appeals for the Federal 
Circuit has held that once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
on individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1380 (2001). Since a claim for TDIU 
has not been previously addressed, this issue is referred to 
the RO for any development deemed necessary and initial 
adjudication.


FINDING OF FACT

The veteran's PTSD is manifested by depressed mood, chronic 
sleep impairment, flattened aspect, disturbances of 
motivation and mood, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no greater, 
for PTSD have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130 Diagnostic Code 9411 (2000); 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475 (2000) (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West Supp. 2001)), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied during the period from July 14, 1999 to 
November 9, 2000).  

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See 38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  Both lay and medical 
evidence as to the severity of the veteran's PTSD symptoms 
was developed, and the RO's statement of the case (SOC) 
clarified what evidence would be required to establish 
entitlement to a higher rating.  The veteran and his 
representative responded to the RO's communications with 
additional lay evidence and argument, curing (or rendering 
harmless) any earlier omissions by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-
92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised").  There is no indication (and the veteran has not 
proffered) that any additional relevant evidence exists.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  This obligation was 
satisfied by the VA compensation examination performed in 
April 2001, which is described below.  The Board is 
accordingly satisfied that all relevant facts have been 
properly and sufficiently developed, that the veteran will 
not be prejudiced by proceeding to a decision on the basis of 
the evidence currently of record, and that a remand on the 
issue being finally adjudicated would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA without any benefit flowing 
to the veteran).  

VA recently issued final regulations to implement VCAA.  See 
Duty to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for an amendment to 38 C.F.R. § 3.156(a), 
not applicable in this case, the changes "merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. at 45,629.  Thus, 
the Board's conclusion that the RO has satisfied VCAA applies 
equally to the new regulations.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was initially granted service connection for PTSD 
by May 1984 RO rating decision pursuant to Administrative 
Action by the Board in February 1984.  A VA psychiatric 
examination in January 1985 reported high anxiety levels, and 
contained a statement by the veteran that he seemed to 
intentionally not make friends, and felt afraid to get close 
to other people.  At that time, the examiner reported that 
the veteran would probably continue to experience difficulty 
maintaining a job due to his low frustration tolerance and 
anxiety.  An April 1987 VA psychiatric examination, performed 
during the veteran's incarceration at the Texas Department of 
Corrections, noted that he had continued startle responses 
and nightmares occurring about 1-3 times a month.  The 
examiner considered him to be employable, with psychiatric 
impairment of "mild to moderate degree to prevent gainful 
employment."  

The next VA psychiatric examination was conducted in November 
1998, at which time the veteran reported that he had held no 
job for as long as two years since his release from active 
duty, and stated that he had walked out on many jobs.  He was 
noted to be hypervigilant at night with significant sleep 
disturbance, and was heavily armed since his service 
discharge; he indicated he prowled around at night, checking 
his security, and felt a vague sense of "vague danger" 
which he could not describe.  The examiner noted that the 
veteran used avoidance as a coping mechanism, and described a 
marked detachment in his manner, with dulled and constricted 
affect.  The veteran reported having no future plans.  He was 
said to be living in the front of a store.  He indicated that 
he did not socialize, had no friends, and no interests other 
than watching TV and sometimes reading.  The examiner 
diagnosed chronic PTSD, characterized severe social isolation 
and lack of social support as primary stressors, and assigned 
a Global Assessment of Functioning (GAF) scale score of 52, 
indicating moderate difficulty in social or occupational 
functioning, such as few friends and conflicts with peers or 
co-workers.  See American Psychiatric Association, Quick 
Reference to the Diagnostic Criteria from DSM-IV 44-47 (4th 
Ed. 1994).  GAF scores are intended to be the clinician's 
judgment of the individual's overall level of functioning due 
to psychological factors, and are not to consider "physical 
(or environmental) limitations."  Id.  

On most recent VA psychiatric examination, conducted in April 
2001, after the current claim for increased rating was 
received, the examiner reviewed the earlier medical evidence 
in the claims file, as well as the veteran's history, which 
was notable for reports of becoming "spaced-out" and 
regaining consciousness in other locations.  The veteran 
reported that he felt unable to work due to his PTSD symptoms 
and medication.  He stated that he no longer used alcohol, 
though the examiner noted that at the time of the prior 
examination, he had continued to use marijuana.  The examiner 
noted the veteran's history of felony convictions, and opined 
that "[i]n all likelihood, this is an even greater deterrent 
to his employment."  The veteran also reported he was unable 
to be around people, and now lived alone in a trailer on a 
53-acre tract.  He stated that two friends rented the trailer 
to him, and that he had limited social contacts, although he 
still visited his mother.  He also reported being sad and 
suffering from sleep disturbance and lack of energy, but 
indicated that he did enjoy his own accomplishments.  The 
examiner noted multiple symptoms of increased arousal.  There 
were reportedly no signs of symptoms of a psychotic process, 
and no thoughts, intentions or plans to harm himself or 
others.  The pertinent diagnosis was PTSD.  A GAF scale score 
of 50 was assigned, indicating serious impairment in social 
and occupational functioning, such as no friends, or 
inability to keep a job.  Id.  The examiner reported that 
there were multiple reasons why the veteran was not employed, 
and that the continued substance abuse and multiple felony 
convictions were significant contributors to his 
unemployability.  

Under the rating criteria now in effect (set out in 38 C.F.R. 
§ 4.130, Code 9411), PTSD is evaluated using criteria from 
the general rating formula for mental disorders.  A 50 
percent rating is appropriate where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), inability to maintain effective relationships.  A 
100 percent rating is appropriate where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting one's self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, one's own occupation or name.  

Applying these criteria to the facts of this case, it appears 
that certain symptoms of the veteran's PTSD fit within the 
criteria both for a 50 and 70 percent evaluation.  The PTSD 
manifestations noted by examiners include a depressed mood, 
chronic sleep impairment, flattened aspect, disturbances of 
motivation and mood, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  The April 2001 examiner indicated 
that there were multiple factors causing the veteran's 
"unemployability," including substance abuse and prior 
felony convictions, but clearly considered the PTSD to be a 
significant contributor as well.  However, while the role of 
the veteran's felony convictions in deterring a potential 
employer is easily seen, it does not appear to easily account 
for his social isolation.  Indeed, based on a review of all 
of the VA examinations of record, his social isolation 
appears to have increased over the years, while drug and 
alcohol abuse has reportedly diminished or stopped entirely.  

The Board finds the evidence on the issue of whether the 
veteran's PTSD symptoms more nearly approximates a 50 or 70 
percent level of disability to be in relative equipoise.  
Where a reasonable doubt exists as to a material issue, the 
benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, a 70 percent 
rating for the veteran's PTSD disability is deemed 
appropriate in this case.  A higher rating of 100 percent is 
not warranted, because none of the symptoms identified as 
criteria for assignment of such a rating are shown to be 
present based on a full review of the evidentiary record as a 
whole.  


ORDER

An evaluation of 70 percent, but no greater, for the 
veteran's PTSD is granted.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

